DETAILED ACTION
	This action is a first action on the merits. The claims filed on March 15, 2021 have been entered. Claims 1-20 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application is a CON of US application 16/140,242, now US Patent No. 10,947,832, filed on September 24, 2018 which claim benefit of US provisional application 62/562,169 filed September 22, 2017. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-14 are is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 10,947,832. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruickshank, US 4,800,104 (hereinafter Cruickshank).
Claim 15: Cruickshank discloses an assembly for inspecting a wellbore tubular (col 3, ln 3-24), comprising:
a tubular body (upper sliding tube assembly 17, Fig 6) having an interior cavity (interior of upper sliding tub assembly 17, Fig 5), the tubular body having a longitudinal axis (axis extending through the center sliding tube assembly, Fig 6)  and an outer diameter (see Fig 6); 
a first track (middle sliding tube assembly 17, Fig 6) connected to the tubular body (see Fig 6) and positioned in the interior cavity (interior of upper sliding tube assembly 17, see Fig 5), wherein the first track (middle sliding tube assembly 17, Fig 5) is oriented substantially parallel to the longitudinal axis (see Fig 6); 
a second track (lower sliding tube assembly 17, see Fig 6) movable relative to the first track (middle sliding tube assembly 17, see Fig 6); 
a tool (probe unit 8) coupled to the second track (lower sliding tube assembly 17, see Fig 6); 
wherein in a first position (sliding tube assembly 17 in retracted position) (Fig 6, col 10, ln 22-31), the tool (locking connector 46 of probe 8) and the second track (lower sliding tubing assembly 17) are positioned inside of the interior cavity (in a retracted position the lower and middle sliding tube assemblies along with the locking connect 46 of probe 8, would be located in the interior cavity of the sliding tubing assembly, see Fig 6); and 
wherein in a second position (sliding tube assembly 17 in an extended position), the tool (probe 8 including the locking connector 46) and at least a portion of the second track (lower sliding tube assembly 17) are positioned outside of the interior cavity (shown in Fig 6, col 10, ln 22-31).
Cruickshank is silent as to the assembly providing tool access in a wellbore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize the assembly of Cruickshank to provide tool access in a wellbore, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). Further, the assembly as disclosed by Cruickshank is utilized for inspecting wellbore tubulars (col 3, ln 3-24) and would clearly be cable of use in a wellbore, as wellbores are well-known in the art to be cased with tubulars.
Claim 16: Cruickshank discloses the tool is a cleaning implement (probe 8 includes air jetting holes or openings 29 supplied with compressed air for removing scale, rust, etc, from the interior surface of the tubular member, Fig 5, col 8, ln 12-25).
Claim 17: Cruickshank discloses the tool (probe 8) is capable of rotating about the longitudinal axis of the tubular body (sliding tube assembly 17) (probe 8 is attached to the sliding tube assembly 17, see Fig 6 and as such would clearly be capable of rotating about the longitudinal axis of the tubular body).
Claim 18: Cruickshank discloses the tool (adjustable roller centralizer 30 of probe 8) moves relative to the second track (adjustable roller centralizer 30 is adjustable, Fig 6, col 9, ln 41-44, as such the arms move relative to the lower sliding tube assembly in order to adjust).
Claim 20: Cruickshank discloses the tool is one or more sensors or other diagnostic equipment (probe 8 includes laser 41, four equi-circumferentially spaced video cameras 39, col 9, ln 48-62).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruickshank, US 4,800,104 (hereinafter Cruickshank) in view of Nedow, US 2,908,332 (hereinafter Nedow).
Claim 19: Cruickshank fails to disclose the tool is a fishing tool.
Nedow discloses a fishing tool that includes an axially slidable joint between the head of the fishing tool and the central inlet of the pipe (col 1, ln 38-47).  The fishing tool includes a body consisting of two parts 1 and 2 telescopically arranged (col 2, ln 5-15). 
It would have been obvious to one of ordinary school in the art, before the effective filing date of the invention, to modify the tool of Cruickshank to include a fishing tool as disclosed by Nedow, as the need to for a fishing tool would have led one skilled in the art to choose an appropriate tool, such as the fishing tool as disclosed by Nedow. Therefore, choosing the appropriate tool disclosed as by Nedow would merely be a simple substitution of one known element for another would obtain the predictable result of providing a tool for recovering junk from wells id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-14 contain allowable over the closest prior art “herein Cruickshank, US 4,800,104 (hereinafter Cruickshank)” and “herein Heckendorn et al., US 5,903,306 (hereinafter Heckendorn) for the following reasons:
Cruickshank discloses a method and apparatus for the inspection of tubular members (see abstract).  A tubular body includes an interior cavity, a longitudinal axis, and an outer diameter. Positioned in the interior cavity is a first track, a second track, and a camera. In a first position the second track is located inside of the interior cavity and in a second position at least a portion of the second track is located outside of the interior cavity. 
Cruickshank fails to disclose the camera movable relative to the second track, a bladder with an interior volume, and the camera and at least a portion of the second track located inside the interior volume. In a first position the camera, second track, and the bladder are positioned inside of the interior cavity and in a second position the camera, at least a portion of the second track, and at least a portion of the bladder are positioned outside of the interior cavity, the outer diameter of the bladder larger than the outer diameter of the tubular body. 

Heckendorn discloses a constrained space camera for use in a borehole. A tubular body includes an interior cavity, with a longitudinal axis and an outer diameter. A first track positioned in the interior cavity and substantially parallel to the longitudinal axis, a second track movable relative to the first track, a camera. 
Heckendorn fails to disclose a bladder with an interior volume and outer diameter, the camera and at least a portion of the second track located in the interior volume and in a first position the camera, second track, and the bladder are positioned inside of the interior cavity and in a second position the camera, at least a portion of the second track, and at least a portion of the bladder are positioned outside of the interior cavity, the outer diameter of the bladder larger than the outer diameter of the tubular body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Laval, Jr., US 2,677,996, Laval, Jr., US 2,982,191, Laval, Jr., US 2,812,697, Gay et al., US 6,145,583, and Soni, et al., US 2012/0048560 are applicable to the claims but were not relied upon in the current rejections.

Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676